UNITED STATES DISTRICT COURT


EASTERN DISTRICT OF NEW YORK



SAGE EL,Moor/Xaymaca America's
Original National,

                     Plaintiff-In Error,   AMENDED COMPLAIl^T

                                            Civil Action # 18-CV-2398
                                                  (ENV)(SJB)
              -against-

                                           JURY TRIAL DEMANDED
JOHN DOE #1, Brooklyn South Warrant
Squad,78*'' Precinct;

JOHN DOE #2, Brooklyn South Warrant
Squad, TS"* Precinct;
JOHN DOE #3, Brooklyn South Warrant
Squad,78*'' Precinct;

JOHN DOE #4, Brooklyn South Warrant
Squad, 78*'' Precinct;
JOHN DOE #5, Brooklyn South Warrant                      JU.012019
Squad,78*'' Precinct;

JOHN DOE #6, Brooklyn South Warrant              PRO SE OFFICE:
Squad,78*'' Precinct;

GUERRERO,New York City
Department Of Corrections Agent,
ID# 6059;

HOLDER,New York City Department
Of Corrections Captain;

JORDAN,New York City Department
Of Corrections Agent,ID# 4361;


PITTS,New York City Department of
Corrections Captain,ID# 513;
JOHN DOE #7, New York City
Department of Corrections Agent,
Brooklyn Detention Complex;

JOHN DOE # 8, New York City
Department of Corrections Agent,
Brooklyn Detention Complex;

JOHN DOE #9, New York City
Department of Corrections Agent,
Brooklyn Detention Complex;

JOHN DOE # 10, New York City
Department of Corrections Agent,
Brooklyn Detention Complex;

NELMS,New York City Department of
Corrections Agent,ID# 9751;

DANIEL ALESSANDRINO,Chief
Clerk, Kings County Supreme Court,
Criminal Term,

 RICHIE,Kings County Supreme Court,
Criminal Term, Agent,ID# 4765;

FRANK DUDIS,Kings County Assistant
District Attorney,ID#;

DANNY K.CHUN,Kings County
Supreme Court, Criminal Term,
Qusi-Judicial Officer Attorney,
Reg.#2221513;

BROWN,Brooklyn Detention Complex
Grievance Supervisor/Counselor;

In Their Individual Capacity,

                            Defendants,




      This Complaint is amended pursuant to F.R.Civ.P. Rule 15(a)(2)
                                      I. COMPLAINT


     Plaintiff, Sage El d/b/a Winston Hall, SUI JURIS,for his complaint states as follows:


                             IL JURISDICTION AND VENUE

       This action arises under and is brought pursuant to 42 U.S.C. §1983 to remedy the

deprivation, under color of law, for my inalienable protected rights guaranteed by Article 1,

Section 9, Clause 2, 3 and 8 ; Article 1, Section 10, Clause 1 and 3; Article 4, Section 1 and

Section 2, Clause 1 and 2; Amendment 1 through 9, including Amendment 13; Amendment 14,

Section 1; Amendment 15; Amendment 19; Amendment 26; Anti Trust And Trade Regulation,

15 U,S.C.A., Section 1; 50 U.S.C.A., Section 4310; 26 U.S.C.A., Section 31; 15 U.S.C.A.,
Section 3; 8 U.S.C.A., Section 351 and 359; to the Several States and the United States; of

America Constitution. This Court has jurisdiction over this action under 28 U.S.C. §§ 1331,

1343(a) (1), (2), (3), and (4). Universal Declaration of Human Rights, Article 1; Article 2;

Article 3; Article 4; Article 5; Article 7; Article 8; Article 9; Article 12; Article 13, Section 2;

Article 15, Section 1 and 2,and House Joint Resolution Section 75(1933).

       Venue properly lies in this District pursuant to 28 U.S.C. §1391(b)(1) and (2) because the

events given rise to this cause of action occurred at/on Clarendon Avenue which is in Kings

County, New York as well as the Brooklyn Detention Complex,275 Atlantic Avenue, Brooklyn,
                                                                                                I




New York 11201.




                                        IIL PARTIES

       1.      Special appearance by Petitioner in error. Sage El, d/b/a WINSTON G. HALL

ESTATE, Moor/Xaymaca America's Original National is and was, at all times relevant hereto, a

living man and awair in the custody of the New York State Department of Corrections and
Community Supervision (hereinafter "DOCCS") and is currently incarcerated at the Fishkill

Correctional Facility, Beacon, New York, Dutchess County.

       2.     Defendant, John Doe # 1 is and was, at all times relevant hereto, an agent for the

New York City, Brooklyn South Warrant Squad, 78^'' Precinct.
       3.     Defendant, John Doe # 2 is and was, at all times relevant hereto, an agent for the

New York City, Brooklyn South Warrant Squad, 78*'' Precinct.
       4.     Defendant John Doe # 3 is and was, at all times relevant hereto, an agent for the

New York City, Brooklyn South Warrant Squad, 78*'' Precinct. .
       5.     Defendant John Doe # 4 is and was, at all times relevant hereto, an agent for the

New York City, Brooklyn South Warrant Squad, 78*'' Precinct.
       6.     Defendant John Doe # 5 is and was, at all times relevant hereto, an agent for the

New York City, Brooklyn South Warrant Squad, 78*'' Precinct.
       7.     Defendant John Doe # 6 is and was, at all times relevant hereto, an agent for the

New York City, Brooklyn South Warrant Squad, 78*'' Precinct.
       8.     Defendant Guerrero is and was, at all times relevant hereto, a New York City

Department of Corrections Agent working at the Brooklyn Detention Complex.

       9.     Defendant Jordan is and was, at all times relevant hereto, a New York City

Department of Corrections Agent working at the Brooklyn Detention Complex..

       10.    Defendant Nelms is and was, at all times relevant hereto, a New York City

Department of Corrections Agent working at the Brooklyn Detention Complex.

       11.    Defendant Daniel Alessandrino is and was, at all times relevant hereto. Chief

Clerk ofthe Criminal Term, Kings County Supreme Court.
       12.     Defendant Holder is and was, at all times relevant hereto, a Captain in the New

York City Department of Corrections as an agent working at the Brooklyn Detention Complex.

       13.     Defendant Pitts is and was, at all times relevant hereto, a Captain in the New Yprk

City Department of Corrections as an agent working at the Brooklyn Detention Complex.

       14.     Defendant John Doe # 7 is and was, at all times relevant hereto, a New York City

Department of Corrections Agent working at the Brooklyn Detention Complex.

       15.     Defendant John Doe # 8 is and was, at all times relevant hereto, a New York City

Department of Corrections Agent working at the Brooklyn Detention Complex.

       16.     Defendant John Doe # 9 is and was, at all times relevant hereto, a New York City

Department of Corrections Agent working at the Brooklyn Detention Complex.

       17.     Defendant John Doe # 10 is and was, at all times relevant hereto, a New York

City Department of Corrections Agent working at the Brooklyn Detention Complex.

       18.     Defendant Brovm is and was, at all times relevant hereto, a Grievance Supervisor

and Counselor at the Brooklyn Detention Complex.

       19.     Defendant Frank Dudis (reg. # 3936127) is and was, at all times relevant hereto,
                                                                                              !

an Assistant District Attorney for Kings County.
                                                                                              I




       20.     Defendant Richie is and was, at all times relevant hereto, a Kings Coimty

Supreme Court Agent.

       21.     Defendant Danny K. Chun (reg. # 2221513) is and w£is, at all times relevant

hereto, an attorney in Kings County - acting as a quasi-judicial officer.
             IV. EXHAUSTION OF ADMINISTATIVE REMEDIES

       22.      For the Claim(s) against Defendants John Doe #1, John Doe #2, John Doe #3,

John Doe #4, John Doe #5, John Doe #6, Guerrero, Richie, Chun, Dudis, Plaintiff filed several

grievances to the facility grievance department which brought on an appearance by a prison

administrator. Defendant Brown, who showed-up at Plaintiffs cell and introduced himself as the

Facility Grievance Supervisor/Counselor and made clear to Plaintiff that his grievances were

denied and that he better not try to file another one. When Plaintiff asked what was the
                                                                                               I
                                                                                               i i
procedure to appeal said grievances, Brown to Plaintiff to "fuck-off, thwarting this Plaintiff
from taking advantage of the facility grievance process through machination, misrepresentation,

and/or intimidation, and such interference with this Plaintiffs pursuit of relief had/has rendered
                                                                                               I j

the administrative process functionally unavailable to him.

       23.     As for the Claim(s) against Defendant's Holder, Jordan, Pitts, Nelrhs,

Alessandrino, Brown and Baker, the grievances Plaintiff filed against them at the Brooklyn

Detention Complex were never heard from again, which would be in line with what was

previously said to Plaintiff earlier by Defendant Brown.




                               V.STATEMENT OF CLAIM

       24.     At all relevant times herein, Defendants were "persons" for the purpose of 42

U.S.C. Section 1983 and acted under color of law and with sufficient culpable states of mind to

deprive Plaintiff of his Constitutional rights, as set forth more fully below.
                               VL STATEMENT OF FACTS

       25.     On March 27, 2018, at approximately 10 pm. Sage El, d/b/a/ WINSTON;G.

HALL ESTATE (hereinafter "Plaintiff in error), was sitting in the front seat of Julie Johnson's

automobile while parked at the curb-side, and was texting on his telephone when, he looked up

to find, John Doe (hereinafter "JD #1") pointing a gun at his face - and yelled "Kevin Anderson,

get out ofthe car.".

       26.     On March 27, 2018, at approximately 10 pm, after JD # 1 pointed his gun in the

Plaintiffs face and told him ("Kevin Anderson") to get out of the car, John Doe (hereinafter "JD

# 2") attempted to pull open the driver's side front and back doors by pull on the door handles,

not realizing that the doors were locked, proceeded to punch the driver's side window and yelled

"Kevin Anderson, open the door".

       27.     On March 27, 2018, at approximately 10 pm, after JD # 1 pointed his gun in the

Plaintiffs face and told him ("Kevin Anderson") to get out of the car, and JD # 2 attempted to

pull open the driver's side front and back doors. Plaintiff herd and saw John Doe (hereinafter

"JD # 3") pulling on the passenger side front and back doors (which were also locked) and ^as
yelling "get out, get out of the vehicle".

       28.     Upon command. Plaintiff opened the driver's side door and attempted to step put

of the vehicle when,JD # 2 grabbed him by his left arm and punched him in his chest while JD #

3 came around the vehicle and kicked him in his right knee several times which dropped him to

the ground, face down, where JD # 3 put his knee in Plaintiffs back of neck and JD # 2 put his

knee in the Plaintiffs back, then JD # 3 placed the Plaintiff in hand-cuffs - cutting off the

Plaintiffs circulation in his hands.
       29.     On March 27, 2018, at approximately 10 pm, during and after the aboye-
mentioned mauling, John Doe (hereinafter "JD # 4") failed to stop his cohorts from physically

abusing the Plaintiff during such arrest.

       30.     On March 27, 2018, at approximately 10 pm, during and after the aboye-

mentioned mauling,John Doe(hereinafter"JD # 5"), JD # 1 and John Doe(hereinafter"JD # p)
unlawfully searched the vehicle without this Plaintiffs consent, and thereafter placed Plaintiff in
                                            ih   •
an undercover van and took him to the 67 Precinct.


       31.     On March 27, 2018, at approximately 11 pm, while at the 61^ Precinct, Plaintiff
in error was searched by JD #1 who, claimed to have a V^arrant^ for WINSTON HALL ^d

two others, and asked if he was Kevin Anderson, Plaintiff responded "no", then was whisked-off

to 78"^ Precinct where,.Plaintiff was searched again and asked, once again, if he was Kepn
Anderson, where Plaintiff responded - once again, "no".            Without fingerprinting or any

photographs being taken. Plaintiff was whisked-off now to the Brooklyn Detention Complex

where Defendant Guerrero (hereinafter "Guerrero") photographed but did not fingerprint |the
                                                                                                  '     I



Plaintiff, then placed him into the intake cell for two days before being taken into the court.

       32.     On March 29, 2018, at approximately 9 am. Plaintiff in error, was downstairs

from the Kings County Courtroom in a holding cell awaiting to be brought upstairs to said

Courtroom for a hearing when. Defendant Richie (hereinafter "Richie") came and took physical

custody of Plaintiff for the purpose of bring him up to the Courtroom - where on the way up in

the elevator, Richie squeezed the handcuff as tight as they could go, pushed his face into jthe
                                                                                                  ; I

wall with great force, and reftised to remove the handcuffs when in the courtroom so as to t^ce

SUI JURIS notes ofthe instructions from Defendant Chun.
       33.     On March 29, 2018, at approximately 9 am. Plaintiff in error, was taken befjDre
Defendant, Attorney Danny K. Chun [reg.# 2221513](hereinafter "Chun"), who was acting^a
qusi-judicial officer of Kings County, and Defendant Frank Dudis (hereinafter "Dudis")

Assistant District Attorney for the Kings County District Attorney's Office (who's appearance

was in all of Plaintiffs court appearances' as a corporate plaintiff) where Plaintiff made a spedal

appearance as party of interest to HALL, WINSTON ESTATE, was refused his right to

jurisdiction of counsel to determine dispute from his Native American Tribal Counsel (the

Empire Washitaw Nation of Moors/the Bianay Tribe), Chun took the function and appearance of

an advocate on the behalf of the PEOPLE (corporate plaintiff) by interjects often and indulges in

extended questioning of Plaintiff, bolstering Plaintiffs credibility intentionally ignoring jthe

principal restraining the Court's discretion to protect the record "not to make it".           His

participation presents significant prejudice that denies Plaintiff a fair and impartial hearing,

remanding and holding over for a Criminal Procedure Law § 730 evaluation, given another court

date to return, and returned back to the Brooklyn Detention Complex.

       34.     On April       , 2018, while at the Brooklyn Detention Complex, Plaintiff

proceeded to file grievance(s) which on April           , 2018, brought on the appearance of
                                                                                               j


Defendant Brovm (hereinafter "Brown") who represented himself to Plaintiff as the facility
                                                                                               I

grievance supervisor/counselor and, failed/denied/refused to assist Plaintiff with his issue(s) pd
recommended he stop filing grievances. Plaintiff in error was denied any grievance hearing(s)

and, to no avail, tried to appeal such failures/denials/refusals of the facility grievance

procedure(s) to the facility warden which. Plaintiff was given no response(s) to. Plaintiff tTen

attempted to obtain the procedure to appeal to the next level but was told by Brown to ["to fuck-
off'], which stopped this Plaintiff for exhausting his administrative remedies from that moment

forward.


        35.    On approximately April 6, 2018, Plaintiff was taken and forced to undergo a

C.P.L. 730 Psychiatric Evaluation by                       where Plaintiff was informed he had

successfully participated in and passed said evaluation.

        36.    On April 8,2018, Plaintiff was denied to be taken back to the Kings Coimty Court

for the "scheduled" next appearance by Defendant Captain Holder (hereinafter "Holder")

because Plaintiff in error refused to be subdued into a strip search by Defendant Jordan

(hereinafter "Jordan") which is/was against his religious beliefs and practices. The above-matter

was video tapped and documented, where Plaintiff was being forced to admit he was the name

they were providing but. Plaintiff in error admitted that he had in fact a different name. Plaint|ff
was taken back to his cell with no further issues. Plaintiffs case was adjourned and rescheduled.

        37.    On or about April 10, 2018, Defendant Nelms (hereinafter "Nelms") told this

Plaintiff that [h]e was the one who dumped a whole tube of toothpaste all over Plaintiffs

clothing along with food seasonings as well and said "what are you going to do about it???". '
        38.    After an adjournment of the May 2, 2018 court date, and an adjournment May 6,

2018 court date which was adjourned once again, and on May 30, 2018, Chun let Plaintiff speak

on his own behalf but still refused to allow him his request for counsel from his tribal council.

Chun than set bail at $50,000.00 bond ~ $25,000.00 cash which. Plaintiff posted on June 8,

2018.


        39.    On the afternoon of May 25, 2018, Defendant Captain Pitts (hereinafter "Pitts")

ordered the movement of the Plaintiff [f]rom the Brooklyn Detention Complex [t]o Rykers

Island, and is where, while being escorted to the draft-out room, she and four DOC agents



                                                10
(Defendants John Doe(s) [hereinafter "John Doe #7, #8, #9, #10"]) violently secured him by

using unnecessary extremely forceful tactics.



                            VII. COUNT ONE; CONSPIRACY

        40.     Defendant's John Doe #1,#2,#3,#4,#5, and #6, exercised deliberate indifference

to Plaintiffs health and safety by(1) as state actors, all entered into an agreement;(2)to act in

concert to inflict an unconstitutional injury(s) upon the Plaintiff and;(3)committed such oyert

acts in furtherance ofthat goal causing damage to the Plaintiff.




                COUNT TWO: ILLEGAL SEARCH AND SEISURE
                                                                                                     Ij
        41.     Defendant's John Doe #1, #2, #3, #4, #5, and #6, illegally searched this Plaintiff

by entering into the vehicle without Plaintiffs consent, illegally searched Plaintiffs person by

putting their hands in Plaintiffs pockets and wallet.
                                                                                                 I



        Defendant's John Doe #1,#2,#3,#4,#5, and #6, illegally seized the Plaintiff by arresting

        him and locking him in the Kings County Jail, Brooklyn Detention Complex.



                         COUNT THREE: ILLEGAL SEIZURE

        42.     Defendant Guerrero illegally seized this Plaintiff by putting Plaintiff into the New

York State City Department of Correction System without any verification of an arraignment,tlie

locked Plaintiff into a jail cell.




                                                 11
                    COUNT FOUR; USE OF EXCESSIVE FORCE

       43.     Defendant Richie exercised deliberate indifference to the Plaintiffs health ^d
safety when pushed Plaintiffs face into the wall of the elevator, squeezed the handcuffs as tight

as they would go while being transported to the court room, and refused to remove the handcuffs

while in/at and during the Court Room Hearing(s) while a Sui Juris Defendant, making it

impossible to take any notes and/or instructions from the qusi-judicial agent at/on the bench.

       44.     Defendant Chun refused to recognize Plaintiffs fundamental right to be identified

as a tribal member of tribal existence to self-government and religious belief(s) as if the tribe or

tribal nation was of the several States, and as a matter of comity, and should not have exercised

jurisdiction over this Plaintiff or his case which were/was/is subject to tribal nation and several

States jurisdiction, until the Plaintiff had exhausted his constitutional remedies.



                             COUNT FIVE; CONSPIRACY

       45.     Defendant's Chun and Dudis have claimed to be the creditor against the

Plaintiffs estate and claiming to be the injured party in Plaintiffs criminal case to suggest that

an agreement was made, which alleges a parallel conduct and a bare assertion of conspiracy Aat

must not suffice.



                                                                                                 !


                               COUNT SIX: CONSPIRACY

       46.     Defendant Brown exercised deliberate indifference to the plaintiffs health and

safety when he (1) as a state actor, entered into an agreement with the facility administration;




                                                 12
(2) to act in concert to inflict an unconstitutional injury upon the Plaintiff and;(3)committed

such overt act(s) in furtherance of that goal causing damage to this Plaintiff.




                   COUNT SEVEN; INVOLUTARY EXPOSURE

       47.     Defendant's Jordan and Holder(a female), refused to allow this Plaintiff to attend

a scheduled court hearing because they were forcefully imposing a substantial burden on

Plaintiffs religious belief(s) and exercises against being strip searched while residing at the

Brooklyn Detention Complex without demonstrating that such imposition was in furtherance of

some compelling interest and/or was the least restrictive means of furthering such compelling

governmental interest.




                   COUNT EIGHT; AN UNCONSTITUTIONAL


                           CONDITION OF CONFINEMENT

       48.     Defendant Nelms exercised deliberate indifference to Plaintiffs health and safety

when he threatened to beat Plaintiff up, destroyed Plaintiffs personal property as well as all|bis

court papers by dumping several tubes of toothpaste "all over" said belongings. Any reasonable

DOC agent would have believed that it was in fact a violation of the Plaintiffs constitutic)nal

rights to be subjected to such cruel and unusual punishment and, subjecting Plaintiff to this

constant fear of such violence must shock the modem sensibilities and serve absolutely no
                                                                                              j

legitimate penological purpose and, constituted brutal and wanton acts of cmelty and pose a

substantial risk of serious harm to Plaintiffs future health.




                                                 13
                   COUNT NINE; PERSONAL INVOLVEMENT

                                     OF A SUPERVISOR

       49.     Defendant Pitts exercised deliberate indifference to Plaintiffs health and safety

by(A)directly participating in and directing the brutal/vicious vigilante gang-like assault on the

Plaintiff;(B) created a policy or custom under which the violation occurred;(C) was grossly

negligent in supervising subordinates who committed the violation; (D) was deliberately

indifferent to the rights ofthe Plaintiff by failing to stop the savage attack on the Plaintiffevep as

he was screaming-out in extreme pain.



                COUNT TEN; BREACH OF DUTY TO PROTECT

       50.     Defendant Pitts exercised deliberate indifference to Plaintiffs health and safety

by failing to protect him from and, intervene in, a situation where excessive force was being used

by other agents when (a)Pitts had a realistic opportunity to intervene and prevent the harm and;
                                                                                                       I
(b) as a reasonable person in her position, she would know that the Plaintiffs (deeply

established) constitutional rights were being violated.



                           COUNT ELEVEN; CONSPIRACY

       51.     Defendant Pitts exercised deliberate indifference to Plaintiffs health and safety

when she (1) as state actors, all entered into an agreement;(2) to act in concert to inflict Jin

unconstitutional injury(s) upon the Plaintiff and;(3)committed such overt acts in furtherance of
                                                                                                   I




that goal causing damage to the Plaintiff.



                                                 14
                COUNT TWELVE; USE OF EXCESSIVE FORCE

       52.     Defendant Pitts exercised deliberate indifference to Plaintiffs health and safety

when the force she used against the Plaintiff was [not] applied in a good-faith effort to maintmn

or restore discipline but, was maliciously and sadistically used to cause the Plaintiff harm which

was repugnant to the conscience of mankind and amounting to a constitutional violation.



             COUNT THIRTEEN; BREACH OF DUTY TO PROTECT

       53.     Defendants John Doe # 7, #8, #9 and #10 exercised deliberate indifference to

Plaintiffs health and safety by failing to protect him from and, intervene in, a situation where

excessive force was being used by other agents when (a) the John Doe(s) had a realistic

opportunity to intervene and prevent the harm and;(b)as a reasonable person in their position,

would know that the Plaintiffs(clearly established) constitutional rights were being violated.



                        COUNT FOURTEEN; CONSPIRACY
                                                                                                     i


       54.     Defendants John Doe # 7, #8, #9 and # 10 exercised deliberate indifference to

Plaintiffs health and safety when they (1) as state actors, all entered into an agreement;(2)to
                                                                                                         I




act in concert to inflict an unconstitutional injury(s) upon the Plaintiff and;(3)committed sulh
overt acts in furtherance of that goal causing damage to the Plaintiff.




                COUNT FIFTEEN: USE OF EXCESSIVE FORCE

       55.     Defendants John Doe # 7, #8, #9 and # 10 exercised deliberate indifference to
                                                                                                 I




Plaintiffs health and safety when the force they used against the Plaintiff was [not] applied in a


                                                 15
good-faith effort to maintain or restore discipline but, was maliciously and sadistically used to

cause the Plaintiff harm which was repugnant to the conscience of mankind and amounting to a

constitutional violation.




                              VIII. PRAYER FOR RELIEF


       THEREFORE,asa Sui Juris litigant with no formal legal training. Defendant

asks this Court to liberally construe his legal argument(s); however inartfull it may be plead, to

make the strongest argument(s) that they suggest, and not hold it to the stringent standards then

formal pleadings drafted by an attorney.




       WHEREFORE,Plaintiff, in error. Sage El, d/b/a WE^STON G. HALL

ESTATE, SUI JURIS, prays for and requests that an Order be issued declaring that the

Defendants have acted in violation of the several States and the United States of America

Constitution and for a judgment in his favor and damages in his favor against all Defendants in
                                                                                               j
an amount sufficient to compensate him for the pain and mental anguish by them due to the

deliberate indifference and intentional misconduct of Defendants individually and/or as thp    I




performed in concert with their cohort(s)
                                                                                                   i
                                                                                                   I




       FURTHERMORE, Plaintiff Sage El, SUI JURIS, prays for and requests

$1,000,000.00 as compensatory damages be awarded to Plaintiff from [each] individual

Defendant together with his attorney's fees and costs, and for such additional relief as this Court

may deem just, proper and equitable.




                                                16
       FURTHERMORE, Plaintiff, Sage El, SUI JURIS, prays for and requests

$15,000,000.00 as punitive damages be awarded to Plaintifffrom [each] individual Defendant.


DATED:        June 26,2019
              Dutchess County,New York


       Pursuant To 28 U.S.C. § 1746, I, Sage El, Plaintiff, SUI JURIS, Declare Under The
Penalty Of Perjury That The Foregoing Is True And Correct To The Best Of My First H^d
Knowledge And Belief.



                                                  Respectfully,


                                               ^Sage EVd^/a WINSTON
                                                                UN G. HALL ESTATE
                                                  Plaintiff, SUI JURIS                    j
                                                  Fishkill Correctional Facility          I
                                                  271 Matteawan Road
                                                  Beacon, New York 12508




                                Certified Mail
                             70183090000166812297

                                             17
                    AFFIRMATION OF SERVICE




       Pursuant To 28 U.S.C. § 1746,1, Sage El, d/b/a WINSTON G. HALL ESTATE,Plaintiff,

SUI JURIS, Swear Under The Penalty Of Perjury That I Have Served A Copy Of The Amended

42 U,S,C. § 1983, A Copy Of The Summons And This Affirmation Of Service Upon Clerk Of

Court, Eastern District Of New York, 225 Cadman Plaza, East, Brooklyn, New York 11201 And

Letitia James, State Of New York, Office Of The Attorney General, 28 Liberty Street, New

York, New York 10005-1400, By Placing Then Into The Fishkill Correctional Facility Mail Box,

Certified Mail, Return Receipt, On This 26^*^ Day OfJune, 2019.
DATED:        June 26,2019
              Beacon, New York




                                                                  WINSTON G. HALL ESTATE
                                                 Plaintiff, SUI JURIS
                                                 EDNY Docket No. 18-CV-2398
                                                 Fishkill Correctional Facility
                                                 271 Matteawan Road
                                                 Beacon,New York 12508




                                Certified Mail
                             70183090000166812297
      UI Jl'




               S i .IS!,      »,<
                                                                                                                 mi
                                                                                                                  'i (?!• !,.•!

               c-.-y'.tv ••         .»-i ir«



                                                                    llpril'lliIM il?iil!J4:i|'^''i>'i!V                -M'.i^r
                                                                                                                                  I i II


                                           '     *' ■ •' :   .jU 'Uj.C   •!»l''^- r;;'i;'".'. !. vf v'- ;!'i::




                                               ' .                       'ii'*i'' ;' 'i                                                            i! '•! !':■
                                                                                                                                      m                         1'          '
                                                                                                                                                    t". •■., *•• i: .! •-       t •■■   t


f    t 3;29                                                                                                                                3 liiljvr:!;;




    l>l?p
                                                                                                    .iTViU.,-
